Exhibit 3.1 CERTIFICATE OF AMENDMENT TO THE AMENDED AND RESTATED BYLAWS OF INTERNET BRANDS, INC. The undersigned, being the Secretary of Internet Brands, Inc. (the “Company”), hereby certifies as follows: 1. Effective June 11, 2009, the Amended and Restated Bylaws of the Company were amended to read as follows: Article III, Section 3.2 of the Amended and Restated Bylaws of the Company were amended by deleting the first sentence of Section 3.2 in its entirety and replacing it with the following sentence: The number of directors of the corporation shall be seven (7). Dated effective:June 11, 2009 /s/ B. Lynn Walsh B. Lynn Walsh, Secretary Exhibit 3.2 CERTIFICATE OF AMENDMENT TO THE RESTATED CERTIFICATE OF INCORPORATION OF INTERNET BRANDS, INC. Pursuant to Section of the General Corporation Law of the State of Delaware Internet Brands, Inc., a corporation duly organized and existing under the General Corporation Law of the State of the Delaware (the “Corporation”), does hereby certify that: 1.The Amended and Restated Certificate of Incorporation of the Corporation is hereby amended by adding the following provisions as Article 10 thereof: “ARTICLE 10” (A)
